341 F.2d 300
David KORNBERG, Jr., and Mary Potoksky Kornberg, Appellants,v.Laurie W. TOMLINSON, District Director of Internal Revenue for the State of Florida, Appellee.
No. 21485.
United States Court of Appeals Fifth Circuit.
February 18, 1965.

Appeal from the United States District Court for the Southern District of Florida; Charles B. Fulton, Judge.
Stanley M. Pred, Robert H. Newman, Miami, Fla., for appellants.
John B. Jones, Jr., Dept. of Justice, Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Dept. of Justice, Washington, D. C., William A. Meadows, Jr., U. S. Atty., Miami, Fla., I. Henry Kutz, George F. Lynch, C. Guy Tadlock, Dept. of Justice, Washington, D. C., Lavinia A. Redd, Asst. U. S. Atty., for appellee.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and DYER, District Judge.
PER CURIAM:


1
This is an appeal from a judgment dismissing a complaint seeking an injunction against the District Director of Internal Revenue. The opinion of the trial court appears at 225 F. Supp. 70.


2
We have carefully read the brief but comprehensive opinion of the trial court. We agree and adopt all of the opinion except the paragraph numbered 6, dealing with the standards required to establish the right to enjoin collection of a tax in the light of Enochs v. Williams Packing Co., 370 U.S. 1, 82 S. Ct. 1125, 8 L. Ed. 2d 292. That decision does not deal with cases in which, but for the exception which exists here, injunction is expressly authorized.


3
The judgment is affirmed on the opinion of the trial court. See also our decision in Abel v. Campbell, 5 Cir., 334 F.2d 339.


4
Judgment affirmed.